DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nunoue et al. (US Patent 6,316,785 B1).
Regarding claim 1, Nunoue discloses a light emitter (FIG. 5, col. 6 lines 32-51) comprising: 
a substrate (300); 
a first semiconductor layer (305) having a first conductivity type (n-type); 

a light emitting layer (307) provided between the first semiconductor layer and the second semiconductor layer and capable of emitting light when current is injected into the light emitting layer; and 
a third semiconductor layer (302) provided between the substrate and the first semiconductor layer, 
wherein the first semiconductor layer is provided between the third semiconductor layer and the light emitting layer (FIG. 5), and 
the third semiconductor layer has a protruding/recessed structure (FIG. 5).
Nunoue does not disclose the third semiconductor layer having the second conductivity type.
The Examiner notes that doping a semiconductor layer with a dopant (i.e. n-type or p-type) to change its electrical or optical property is considered well known in the art and it only involves routine skill in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dope the third semiconductor layer of Nunoue with the second conductivity type (the p-type) in order to obtain desired electrical or optical property of the third semiconductor layer.
Regarding claim 2, Nunoue discloses a potential applicator (a current source is implicitly taught by an electric current flowing through an n-type electrode 312 and a p-type electrode 313) that applies potential to the first semiconductor layer, the second semiconductor layer, and the third semiconductor layer.
Regarding claims 5 and 8, Nunoue discloses a fourth semiconductor layer (303) provided between the third semiconductor layer and the first semiconductor layer.
Regarding claims 6 and 9, Nunoue discloses the protruding/recessed structure includes a plurality of protrusions (FIG. 5), and the protrusions are coupled to the first semiconductor layer (the protrusions are at least electrically coupled to the first semiconductor layer 305).
Regarding claim 7, Nunoue has disclosed the light emitter outlined in the rejection to claim 1 above except a projector comprising the light emitter. The Examiner notes that the preamble reciting “a projector” is considered intended use limitation since no limiting structure is recited in the claim (see MPEP 2111.02 II). Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light emitter of Nunoue to form a projector since such modification would only involve routine skill in the art.

Claims 3-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nunoue et al. in view of Asada et al. (US PG Pub 2009/0161715 A1).
Regarding claim 3, Nunoue has disclosed the light emitter outlined in the rejection to claim 2 above. Nunoue does not disclose the first conductivity type is a p type, the second conductivity type is an n type. The Examiner notes that a pn or an np junction is well known configuration and it would be an obvious matter of design to modify the pn junction taught by Nunoue with an np junction to obtain desired electric current flow path. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pn junction taught 
Regarding claim 4, Nunoue has disclosed the light emitter outlined in the rejection to claim 2 above and further discloses the first conductivity type is an n type and the second conductivity type is a p type (see rejection to claim 1). Nunoue does not disclose the potential applicator applies the potential in such a way that the potential at the first semiconductor layer is higher than or equal to the potential at the third semiconductor layer. Asada discloses a laser device comprising a potential-adjusting portion for adjusting the electric potential of the connecting region, the voltages applied to the active regions arranged adjacent to the connecting region being equalized by adjusting the electric potential of the connecting region (FIG. 1, [0013] and [0033]). It would have been obvious to one having ordinary skill in the art before the effective filing 
Regarding claims 10 and 12, Nunoue discloses a fourth semiconductor layer (303) provided between the third semiconductor layer and the first semiconductor layer.
Regarding claims 11 and 13, Nunoue discloses the protruding/recessed structure includes a plurality of protrusions (FIG. 5), and the protrusions are coupled to the first semiconductor layer (the protrusions are at least electrically coupled to the first semiconductor layer 305).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YUANDA ZHANG/Primary Examiner, Art Unit 2828